[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            FEB 08, 2010
                              No. 09-14090                   JOHN LEY
                          Non-Argument Calendar            ACTING CLERK
                        ________________________

                    D. C. Docket No. 09-00182-CV-CG-B

JOHN MCCORD,
PAMELA MCCORD,


                                                          Plaintiffs-Appellants,

                                   versus

STATE OF ALABAMA,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (February 8, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     John and Pamela McCord (the “McCords”), appearing pro se, appeal the
district court’s dismissal without prejudice of their complaint against the state of

Alabama. The district court dismissed the case based on Eleventh Amendment

immunity. On appeal, the McCords, who are citizens of Alabama, argue that the

district court had jurisdiction to consider their 42 U.S.C. § 1983 claim under

Article III of the Constitution and that an Alabama state court erred by enforcing a

restrictive covenant on their real property.

      We review de novo a district court’s ruling dismissing a case based on

Eleventh Amendment immunity. See Hundertmark v. Fla. Dep’t of Transp., 205

F.3d 1272, 1274 (11th Cir. 2000) (per curiam). In reviewing a district court’s grant

of a motion to dismiss, the allegations in the complaint are considered true and

read in the light most favorable to the plaintiff. Linder v. Portocarrero, 963 F.2d

332, 334 (11th Cir. 1992) (citation omitted). In addition, pro se pleadings are to be

construed liberally. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998) (per curiam) (citation omitted).

      The Eleventh Amendment states that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by

Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The Supreme

Court has construed this language to bar suits against a state brought by that state’s



                                           2
own citizens. See, e.g., Bd. of Trs. of the Univ. of Ala. v. Garrett, 531 U.S. 356,

363, 121 S. Ct. 955, 962 (2001) (“Although by its terms the Amendment applies

only to suits against a State by citizens of another State, our cases have extended

the Amendment’s applicability to suits by citizens against their own States.”);

Edelman v. Jordan, 415 U.S. 651, 662–63, 94 S. Ct. 1347, 1355 (1974). The

Eleventh Amendment’s ultimate guarantee is that “nonconsenting States may not

be sued by private individuals in federal court.” Garrett, 531 U.S. at 363, 121 S.

Ct. at 962. Moreover, the Eleventh Amendment bars suits against a state in federal

court by its own citizens or citizens of another state unless: (1) the state consents to

suit in federal court; or (2) Congress has abrogated the state’s sovereign immunity.

Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304, 110 S. Ct. 1868,

1872 (1990).

      Here, the district court did not err in dismissing the McCords’ complaint

without prejudice because their suit against the state of Alabama is barred by the

Eleventh Amendment. The McCords do not even allege that the state consented to

suit or that Congress abrogated the state’s immunity with the passage of some

legislation. Accordingly, we affirm.

      AFFIRMED.




                                            3